Title: From Thomas Jefferson to John Banister, Jr., 2 July 1788
From: Jefferson, Thomas
To: Banister, John, Jr.


          
            
              Dear Sir
            
            Paris July 2. 1788.
          
          The bearer hereof, Mr. l’Olive, having intended a voyage to Virginia the last year, I gave him a letter of introduction for Colo. Bannister your father. Having since understood that Colo. Bannister was gone to the West Indies, I now take the liberty of addressing Mr. L’Olive to your acquaintance. You will find him perfectly worthy of it in every respect, and your attentions will be more precious to him as he does not speak English. I will ask them therefore as a favor to me, and as he cannot here decide his route from Petersburgh, so as to enable me to give him letters of introduction on the road he may go, I will ask that favor of you, and beg you to receive my acknolegements for it, and assurances of the esteem with which I am Dear Sir Your friend & servant,
          
            Th: Jefferson
          
        